NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALVARO SALAZAR-GOMEZ,                           No.    17-71067

                Petitioner,                     Agency No. A098-222-272

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Alvaro Salazar-Gomez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s interpretation of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Garcia-Milian v. Holder, 755
F.3d 1026, 1031 (9th Cir. 2014). We deny the petition for review.

        The BIA did not err in finding that Salazar-Gomez failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular social

group, “[t]he applicant must ‘establish that the group is (1) composed of members

who share a common immutable characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.’” (quoting Matter of M-E-V-G-,

26 I. & N. Dec. 227, 237 (BIA 2014))); see also Barbosa v. Barr, 926 F.3d 1053,

1059-60 (9th Cir. 2019) (concluding that individuals returning to Mexico from the

United States who are believed to be wealthy does not constitute a particular social

group). Therefore, Salazar-Gomez’s asylum and withholding of removal claims

fail.

        Substantial evidence supports the agency’s denial of CAT relief because

Salazar-Gomez failed to show it is more likely than not he would be tortured by or

                                          2                                      17-71067
with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                        3                                 17-71067